860 F.2d 1088
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Petition for Naturalization of Celestino Pablo BABSAAYCelestino Pablo BABSAAY, Petitioner-Appellant,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent-Appellee.
No. 84-6290.
United States Court of Appeals, Ninth Circuit.
Sept. 28, 1988.
Before JAMES R. BROWNING, WIGGINS and BRUNETTI, Circuit Judges.

ORDER

1
Appellee's petition for reconsideration is granted.  In light of INS v. Pangilinan, 56 U.S.L.W. 4645 (June 14, 1988), we vacate our earlier decision and affirm the district court.